Case: 18-10525      Document: 00514838516         Page: 1    Date Filed: 02/18/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit
                                    No. 18-10525                             FILED
                                  Summary Calendar                    February 18, 2019
                                                                        Lyle W. Cayce
UNITED STATES OF AMERICA,                                                    Clerk


                                                 Plaintiff-Appellee

v.

JUAN VILLASANA-OCAMPO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:17-CR-578-1


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Juan Villasana-Ocampo pleaded guilty to illegal reentry after removal
from the United States and was sentenced within the advisory guidelines
range to 18 months of imprisonment and two years of supervised release. He
argues that the district court erred by imposing the two-year supervised
release term because he was convicted under 8 U.S.C. § 1326(a), which is a
Class E felony with a one-year statutory maximum term of supervised release.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10525     Document: 00514838516     Page: 2   Date Filed: 02/18/2019


                                  No. 18-10525

      As Villasana-Ocampo concedes, he did not raise this argument in the
district court and, therefore, review is limited to plain error. See United States
v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); see also Puckett v. United States,
556 U.S. 129, 135 (2009) (setting out the plain error test).
      The record shows that Villasana-Ocampo was convicted of the
substantive offense under § 1326(a) but was sentenced pursuant to
§ 1326(b)(1), which is a sentencing enhancement provision and not a separate
offense. See Almendarez-Torres v. United States, 523 U.S. 224, 228-35 (1998).
The applicable statutory maximum prison term under § 1326(b)(1) is ten years,
making his offense a Class C felony subject to a three-year maximum term of
supervised release. 18 U.S.C. §§ 3559(a)(3), 3583(b)(2).       He has thus shown
no error in the imposition of a two-year term of supervised release, and
certainly no reversible plain error. See Puckett, 556 U.S. at 135.
      The judgment of the district court is AFFIRMED.




                                        2